Citation Nr: 0522457	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs. 

This case was remanded in October 2003 and has been returned 
for review.  In February 2005, the RO granted service 
connection for a left knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As referred to above, the Board remanded this case in October 
2003.  The Board requested VA examination and opinion.  The 
Board requested that the examiner review the C-file and 
render an opinion as whether the veteran had a current 
respiratory disorder and, if so, whether the disorder was 
related to military service.  A review of the June 2004 VA 
examination report shows diagnoses of allergic rhinitis and 
probable chronic sinusitis with acute sinus infections.  
While the examiner diagnosed respiratory disorders, the 
report did not include opinions concerning the etiology of 
the disorders.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should request that the VA 
physician who conducted the VA 
examination in June 2004 (or, if 
unavailable, a suitable substitute) 
review the records.  In an addendum, the 
physician should provide an opinion, with 
respect to each respiratory disability, 
as to whether it is likely, as likely as 
not, or unlikely that such disability 
began or increased during the veteran's 
military service (November 1984 to 
February 1998).  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



